Name: Council Regulation (EEC) No 120/80 of 21 January 1980 on trade arrangements between Southern Rhodesia and the European Economic Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 16/ 12 Official Journal of the European Communities 22. 1 . 80 COUNCIL REGULATION (EEC) No 120/80 of 21 January 1980 on trade arrangements between Southern Rhodesia and the European Economic Community the provisions of Article 2 of Decision 76/568/EEC or any corresponding provisions that may replace them . 2. Imports of the products referred to in Article 2 (2) of Decision 76/568/EEC shall be effected in accor ­ dance with Council Regulation (EEC) No 706/76 or with any Regulation that may replace it . 3 . For the purposes of applying this Article, the concept of originating products and the methods of administrative cooperation related thereto shall be those defined in Annex II to Decision 76/568 /EEC . However, for the purpose of determining the origi ­ nating status of products from Southern Rhodesia, products wholly obtained or processed in the African , Caribbean and Pacific States or in the overseas coun ­ tries and territories shall not be taken into account . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( J ), Whereas Southern Rhodesia's return to legality will contribute greatly towards political and economic stability in that region of Africa ; whereas it is the Community's duty to help achieve that objective ; Whereas trade arrangements should therefore be esta ­ blished on an autonomous and interim basis , similar to those applied in trade with the overseas countries and territories, which is at present governed by Council Decision 76/568 /EEC of 29 June 1976 on the association of the overseas countries and territories with the European Economic Community (2 ) and by Council Regulation (EEC) No 706/76 of 30 March 1976 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the over ­ seas countries and territories (3 ), HAS ADOPTED THIS REGULATION : Article 1 1 . Products originating in Southern Rhodesia shall be imported into the Community in accordance with Article 2 Articles 3 to 7 and Article 12 of Decision 76/568 /EEC or any corresponding provisions that may replace them shall apply. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 January 1980 . For the Council The President G. MARCORA (l ) Opinion delivered on 18 January 1980 (not yet published in the Official Journal). (2 ) OJ No L 176, 1 . 7 . 1976, p . 8 . (3 ) OJ No L 85, 31 . 3 . 1976, p. 2 .